2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 1 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 2 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 3 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 4 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 5 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 6 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 7 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 8 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 9 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 10 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 11 of 12
2:17-cr-00699-DCN   Date Filed 08/26/19   Entry Number 432   Page 12 of 12
